1 So. 3d 380 (2009)
J.B., Father of I.F., a Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D08-3701.
District Court of Appeal of Florida, Fifth District.
February 3, 2009.
Timothy M. Beasley, Office of Regional Counsel, Brooksville, and Jeffrey D. Deen, Office of Criminal Conflict, etc., Altamonte Springs, for Appellant.
Lori Lee Fehr, Department of Children & Families, Pensacola, for Appellee.
PER CURIAM.
In light of the Department of Children and Families' confession of error, this matter is summarily reversed pursuant to Florida Rule of Appellate Procedure 9.315(b).
REVERSED.
ORFINGER, MONACO and COHEN, JJ., concur.